 

[image_002.jpg] 

CSC LEASING COMPANY

 

Lease Proposal For

BTCS Inc.

 

Equipment:

 

CSC Leasing Company (“Lessor”) will lease to BTCS Inc. (“Lessee”), the Equipment
with an estimated total purchase price of $325,000.00. Lessor will purchase the
Equipment from the vendor(s) and lease the Equipment to Lessee under an
operating lease based on the following proposed terms:

 

Basic Rate and Term:

 

The Basic Monthly Lease Rates shall be as follows:

 

$11,267.00 per month for a 36 month lease term.

 

Security Deposit:

 

Lessee shall pay to Lessor 2 advanced payments as a security deposit for the
Lease Schedule, which is not offset against the monthly l ease payments during
the lease term. The Security Deposit is subject to forfeiture should Lessee
default on any of its payment obligations as specified in the Master Equipment
Lease Agreement.

 

Other Terms:

 

  ● This Lease Proposal is subject to favorable financial review.         ● An
ACH draft account is required for the monthly lease payments unless otherwise
waived by the Lessor.         ● Lessor’s Master Lease Agreement and the related
Lease Schedule shall set forth the governing terms and conditions of the
proposed operating l ease.

 

Upgrades, Renewal, and Termination:

 

The Lessee may upgrade and add new or used equipment to the Lease Schedule at
any time during the Lease Term. At the end of the Lease Term, the Lessee may
terminate the Lease Schedule with no further obligation per the terms and
conditions of the Master Equipment Lease Agreement; renew the Lease Schedule
(“Extension”) for a Lease Term and Monthly Lease Rate mutually agreed; or
purchase (“Buyout”) the Equipment at the then fair market value.

 

Lessee Responsibilities:

 

The Lessee is responsible for all applicable taxes, maintenance, installation,
and de-installation costs; cost of transportation and insurance of Equipment in
transit from the vendor to the shipping destination, (FOB Origin); and UCC
filing fees of $5.00 per month for the executed Lease Schedule.

 

Proposal Expiration:

 

This proposal expires on 12/21/2015 12:00:00 AM unless accepted in writing prior
to that time, or extended in writing by the Lessor.

 

Accepted by and Agreed to by: /s/ Charles Allen   BTCS Inc., Authorized
Signature       Charles Allen, ECO   Printed Name & Title of Authorized Signor

 

Submitted by Jonathan Price on December 14, 2015.

 

Financial Services For Today’s Technologies

6806 Paragon Place, Suite 170 Richmond, Virginia 23230

Phone: 804-673-1000 FAX: 804-673-7501

 

 

   

 

 

